                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 4:08CR230-01
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
MARQUISE JAMON WILKINS,                     )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on October 10, 2018. The Court referred

this matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and

to file a report and recommendation. The magistrate judge reported that a supervised

release violation hearing was held on October 25, 2018, wherein the defendant admitted

to the following violation: Unauthorized Use of Drugs.

       The magistrate judge filed a report and recommendation on October 25, 2018, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on November 14,

2018. Defendant Marquise Jamon Wilkins was present and represented by Attorney

Charles Fleming. The United States was represented by Assistant United States Attorney

Robert Corts. United States Probation Officer Jennifer Truxal and Supervising United

States Probation Officer Brian Laffin were also present.
       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's supervised release shall continue, with the

same terms and conditions as previously ordered, and with the following additional

condition: Defendant shall perform 10 hours of community service as directed by the

probation officer.



       IT IS SO ORDERED.



Dated: November 14, 2018
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                         2
